DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 10-12, 16, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2002-275367) in view of Seidel et al. (2003/0105196) and Tamura (EP 2031014 B1).
Regarding claims 1-4, 6, 8, 11, 12, 17, and 19-21:  Yamamoto et al. teach a composition comprising an aromatic polycarbonate, ABS graft copolymer, and 
 Yamamoto et al. fail to teach flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of Yamamoto et al. to improve the flame retardance and other physical properties.  
Yamamoto et al. fail to teach the phenolic OH group concentration of their polycarbonate.
However, Tamura teaches that an aromatic polycarbonate should have an end hydroxyl group concentration of 40 ppm to 1000 ppm to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone [0038-0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an end hydroxyl group concentration of 40 ppm to 1000 ppm as taught by Tamura in the aromatic polycarbonate of Yamamoto et al. to prevent deterioration of the molecular weight, and to enhance mechanical properties, retention of thermal stability, and color tone.

Regarding claim 10:  Yamamoto et al. fail to teach the claimed additives.
However, Seidel et al. teach 0.7 wt% PTFE (antidripping agent), 0.2 wt% demoulding agent, and 0.1 wt% stabilizer [Examples; Table 1].
It would have been obvious to add 0.7 wt% PTFE (antidripping agent), 0.2 wt% demoulding agent, and 0.1 wt% stabilizer as taught by Seidel et al. as additives to the composition of Yamamoto et al. for their respective purposes.  

	Regarding claim 16:  Yamamoto et al. teach a molded article [Examples].

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2002-275367), Seidel et al. (2003/0105196) and Tamura (EP 2031014 B1) as applied to claim 1 above further in view of Vilasagar (EP 0681002 A2).
Yamamoto et al. fail to teach the claimed amount of B1) based on component B).
However, Vilasagar teaches that, in an analogous composition, that adding less than 50 wt% of a rubber-free copolymer, such as SAN (page 4, lines 43-53) to provide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add less than 50 wt%, and 20 wt% specifically, of SAN as taught by Vilasagar to the composition of Yamamoto et al. to provide good Izod impact strength and melt viscosity.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 10-12 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,797 in view of Seidel et al. (2003/0105196).
The Patent claims the claimed composition with the exception of the phosphorus flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties.  

Claims 1-4, 6-8, 10-12 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,111,380 in view of Seidel et al. (2003/0105196). 
The Patent claims the claimed composition with the exception of the phosphorus flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate and a graft copolymer improves the flame retardance of the composition along with other physical properties [0187-0191; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the Patent claims to improve the flame retardance and other physical properties.  


Claims 1-4, 6-8, 10-12 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/474329 in view of Seidel et al. (2003/0105196).
The copending application claims the claimed composition with the exception of the phosphorus flame retardant.
However, Seidel et al. teach that adding from 1 to 20 parts by weight [0034] of the claimed flame retardant [0160-0161] to a composition comprising a polycarbonate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 1 to 20 parts by weight of the bisphenol A-based oligophosphate of Seidel et al. to the composition of the copending claims to improve the flame retardance and other physical properties.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6-8, 10-12 and 16-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/755753. Although the claims at issue are not identical, they are not patentably distinct from each other 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-4, 6-8, 10-12 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-22 of copending Application No. 16/645305. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
The Applicant’s remarks regarding the prior art rejections are moot due to the new grounds of rejection.  
The Applicant has not responded properly to the double patenting rejections.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763